DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The non-final correspondence pointed out that claims 4-5 and 9-14 had allowable subject matter. Applicant amended claim 1 to include the original claims 1-4. Claim 1 now has allowable subject matter from the original claim 4 being the limitation of a lower protruding tilting shaft which is allowable since the tilting shaft of Lowenthal (US-20110227314-A1) does not protrude from the lower end of the link. Applicant also amended claim 5 to be independent and to include all of the limitations of original claims 1-3 and 5. Claim 5 has allowable subject matter from the limitation of a connector being rotatably connected to a front end of the cylinder which is allowable since Askins (US-10660480-B1) is fixed within the cavity 21. Also, applicant amended claim 9 to become independent including the limitations of original claims 1, 6, 8, and 9. Claim 9 has allowable subject matter from the limitation of the upper tilting shaft protruding from the link, and in Lowenthal the upper tilting shaft does not protrude. Finally, applicant amended claim 10 to become independent and to include all of the limitations of original claim 1, 6, and 10. Claim 10 has allowable subject matter from the limitation of the back body having a case with a portion of the bottom surface and a rear surface being open since Lowenthal’s back .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IAN BRYCE SHELTON whose telephone number is (571)272-6501. The examiner can normally be reached Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Shriver can be reached on 303-297-4337. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/I.B.S./Examiner, Art Unit 3618                                                                                                                                                                                                        
/JAMES A SHRIVER II/Supervisory Patent Examiner, Art Unit 3618